 60DECISIONS OF NATIONAL LABOR RELATIONS BOARD[The Board sustained the challenges to the ballots of the laid-offemployees listed in footnote 2, and ordered that, in the event the Peti-tioner does not receive a majority of the valid votes cast after thechallenged ballots cast by the fixers have been opened and counted,the Regional Director shall conduct a hearing on the issues raisedby the Regional Director's report on objections Nos. 3 and 4 and thePetitioner's exceptions thereto.][The Board further ordered that, in the event such a hearing is held,the hearing officer designated for the purpose of conducting the hear-ing serve upon the parties a report containing resolutions of thecredibility of witnesses, findings of fact, and recommendations to theBoard as to the disposition of the objections, and referred the matterto the Regional Director for disposition as provided for herein.]Timber Laminators,Inc.andCarpenters Local 426, UnitedBrotherhood of Carpenters and Joiners of America, AFL-CIO, Petitioner.Case No. 36-RC-1370.March 5, 1959SUPPLEMENTAL DECISION AND CERTIFICATIONOF REPRESENTATIVESPursuant to the Decision and Direction of Election issued by theBoard on November 28, 1958, an election by secret ballot was con-ducted in the above-entitled matter on December 16, 1958, under thedirectionand supervision of the Regional Director for the NineteenthRegion.Upon the conclusion of the election a tally of ballots wasfurnished the parties in accordance with the Rules and Regulationsof the Board.The tally of ballots shows that there were approximately 25 eligiblevoters, and that 24 ballots were cast, of which 15 were for the Peti-tioner, 8 were against the Petitioner, and 1 was challenged.Thereafter, on December 22, 1958, the Employer filed timely objec-tion to conduct affecting the results of the election.On January 6,1959, the Regional Director issued and duly served upon the partieshis report on objections, attached hereto. In his report the RegionalDirector, in substance, found no merit in these objections, and recom-mended to the Board that the objections be dismissed and that thePetitioner be certified as the exclusive bargaining representative ofthe employees in the unit found apropriate.On January 22, 1959,the Employer filed exceptions to the Regional Director's report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Bean and Jenkins].The Board has considered the Employer's objections, the Regional123 NLRB No. 5. TIMBER LAMINATORS, INC.61Director's report, and the Employer's exceptions. In agreement withthe Regional Director, we find that the objections do not raise substan-tial and material issues with respect to conduct affecting the resultsof the election.Accordingly, the exceptions are hereby overruled.As the Petitioner obtained a majority of the valid ballots cast, weshall certify it as the exclusive collective-bargaining representativeof all employees in the appropriate unit.[The Board certified Carpenters Local 426, United Brotherhoodof Carpenters and Joiners of America, AFL-CIO, as the designatedcollective-bargaining representative of the employees at the Ontario,Oregon, plant, of Timber Laminators, Inc., in the unit heretofore.found by the Board to be appropriate, in the Decision and Directionof Election of November 28, 1958.]REPORT ON OBJECTIONS TO ELECTIONPursuant to a Decision and Direction of Election dated November 28, 1958,of the National Labor Relations Board, herein referred to as the Board,an elec-tionwas conducted on December 16, 1958, among certain employees of TimberLaminators, Inc., herein referred to as the Employer, to determine whether theseemployees wished to be represented for purposes of collective bargaining byCarpenters Local 426, United Brotherhood of Carpenters and Joiners of America,AFL-CIO, herein referred to as the Union or Petitioner.The tally of ballots,duly served upon the parties on the date of the election, shows that of 24 ballotscast, 15 were for the Petitioner, 8 against, and 1 was challenged.On December 22, 1958, timely objections to the election, copy of which wasserved upon the Petitioner, were filed by the Employer.These objections may be summarized in brief as follows:1.At a meeting on December 5, 1958, attended by approximately 11 employees,the business representative of the Union told these employees that they could jointheUnion for an initiation fee of $10 on this date but that if they waited untilafter the election, they would have to pay an initiation fee of $50 to $100 to join,and as a result of this statement,all of the employees at the meeting joined the Union.2.The business representative of the Union told the employees at the meetingon December 5, 1958, that they should wear their union buttons on the job, and theemployees did wear union buttons thereafter,including the date of the election.3.The business representative told employees at the December 5, 1958, meetingthat they would belong to and would work under the Millmen's Union and thatbecause of this statement,employees believed they were voting for representationby the Millmen'sUnion and not the petitioning Union.4.That the statements,conduct, and practices on the part of the business rep-resentative of the Union were designed for purposes of restraining and coercingthe employees in the exercise of their rights under Section 157 of Title 29, UnitedStates Code Annotated, and that their vote in the election was influenced thereby.5.Several employees would not have joined, or voted for the Union, exceptfor the statements and conducts of the business representative of the Unionreferred to above.Pursuant to Section 102.69 of the Board's Rules and Regulations and Statementsof Procedure,Series 7,as amended,the Acting Regional Director has consideredthe objections and reports as follows:Objection No. 1-Union's Offer To ReduceInitiation FeeAssuming thatthe union representative did in factoffer a reducedinitiation feeif they joined the Union prior to the election, there is noallegation contained in thisobjection that the offer of a reducedinitiationfee was limitedto those employeesin attendance at the meeting.The Employer has not alleged that any otheremployeesprior to the electionwere askedor required to pay a different initiation fee.Conclusion:The Boardhas consistentlyfound that the practiceof offering specialreduced initiation fees during an organizing campaign has been traditionally usedby unions to attract new members,and that such a practice during a preelection 62DECISIONSOF NATIONALLABOR RELATIONS BOARDcampaign does not, in and of itself, interfere with the conduct of an election.'In view of the foregoing, I conclude that this objection is without merit andrecommend that it be overruled by the Board.Objection No. 2-Instructing Employees To Wear Union Buttons on the JobIf, in fact, the union business representative instructed the employees to weartheir union buttons on the job, this would be permissible under Section 8(c) of -the Act as would the actual wearing of such buttons by employees on the job.2Accordingly, I find Objection No. 2 to be lacking in merit and recommend thatitbe overruled by the Board.Objection No. 3-EmployeesTold by theBusiness Representative of the Union ThatTheyWould Belong andWork UndertheMillmen'sRather Than the PetitioningUnionRegardless of what employees may have been told, the question on the ballot was,"Do you wish to be represented for purposes of collective bargainingby CarpentersLocal426, UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO,"and any certificationwhich mayissue from this proceeding will be in the nameof the Petitioner as shown on the ballot.Having found no merit to this objection,it is accordingly recommended that this objection be overruled by the Board.Objections Nos. 4 and 5 are repetitive and raised no issues not dealt with underObjections Nos. 1,2, and 3, above.Considering the objections in whole, or in part, theActingRegional Directorfinds them to be lacking in merit for the reasons given.Accordingly,it is recom-mended that the Board issue a certification based on the tally of ballots servedupon the parties at the time of the election.' Otis Elevator Company,114 NLRB 1490.The Gruen Watch Company etc.,108 NLRB610, 612;J.J.Newberry Company,100 NLRB 84, 86-87; A. R.F. Products, Inc.,118NLRB 1456.2 Section 8 (c) of the Act is as follows : "The expressing of any views, argument, oropinion, or the dissemination thereof, whether in written, printed, graphic, or visualform, shall not constitute or be evidence of an unfair labor practice under any of theprovisions of this Act, if such expression contains no threat of reprisal or force orpromise of benefit."Tabulating Card Company, IncorporatedandHudson-BergenCounties,Printing Pressmen and Assistants Union,Local 183,InternationalPrinting Pressmen and Assistants Union ofNorth America and Canada.Case No. d2-CA-8d.March, 6,1959DECISION AND ORDEROn August 27, 1958, Trial Examiner Reeves R. Hilton issued hisIntermediate Report in the above-entitled proceeding, finding thattheRespondent had engaged in and was engaging in certainunfair labor practices and recommending that it cease and desisttherefrom and take certain affirmative action, as set forth in thecopy of the Intermediate Report attached hereto.Thereafter, theRespondent filed exceptions to the Intermediate Report and asupporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Board'has delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Bean and Jenkins].The Board has reviewed the rulings of the Trial Examiner made123 NLRB No. 13.